 Case 19-35836       Doc 26     Filed 09/17/20 Entered 09/17/20 18:00:20             Desc Main
                                  Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



  Joelle Hernandez
                  Debtor                                        Case No. 19-35836

                                     NOTICE OF MOTION



TO: Joelle Hernandez 170 John St. New Lenox, IL 60451 (Via U.S. Mail)
David M. Siegel o/b/oDebtorJoelle Hernandez davidsiegelbk@gmail.com (via CM/ECF)
Glenn B. Stearns Trustee stearns_g@lisle13.com (via CM/ECF)
Patrick S. Layng U.S. Trustee USTP Region11.ES.ECF@usdoj.gov (via CM/ECF)

PLEASE TAKE NOTICE that on September 25, 2020, at 10:15 a.m., I will appear
telephonically before the Honorable LaShonda A. Hunt, or any judge sitting her place,
and present the motion of PNC Bank, National Association for Relief from the Automatic Stay,
a copy of which is attached.

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice ofObjection is
timely filed, the court may grant the motion in advance without a hearing.

Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602         312-940-8580
Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com

                                 CERTIFICATE OF SERVICE

I, Michael Dimand, certify declare under penalty of perjury under the laws of
the United States of America that I served a copy of this notice and the
attached motion on each entity shown on the attached list at the address shown and by the
method indicated on the list on September 17, 2020, at 4:00 p.m.
 Case 19-35836        Doc 26     Filed 09/17/20 Entered 09/17/20 18:00:20             Desc Main
                                   Document     Page 2 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In Re:                                                Chapter 13
                                                      Case No. 19-35836
JOELLE HERNANDEZ

         Debtor


    MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)

   PNC Bank, National Association (“Movant”) hereby moves this Court, pursuant to 11 U.S.C.

§362, for relief from the automatic stay with respect to certain real property of the Debtor having

an address of 170 John St, New Lenox, IL 60451 (the “Property”). The Required Statement is

attached hereto as Exhibit 1, in accordance with Local Rule 4001-1. In further support of this

Motion, Movant respectfully states:

   1. A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect

to the Debtor on August 21, 2019.

   2. A Chapter 13 Plan has been confirmed on March 6, 2020.

   3. The Debtor has executed and delivered or is/are otherwise obligated with respect to that

certain promissory note in the original principal amount of $106,455.00 (the “Note”). A copy of

the Note is attached hereto as Exhibit 2. Movant is an entity entitled to enforce the Note.

   4. Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the

“Obligations”) of the Debtor under and with respect to the Note and the Mortgage are secured by

the Property. A copy of the Mortgage is attached hereto as Exhibit 3.

   5. As of September 1, 2020 the outstanding amount of the Obligations is: $130,465.03.
 Case 19-35836         Doc 26      Filed 09/17/20 Entered 09/17/20 18:00:20         Desc Main
                                     Document     Page 3 of 4



   6. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has incurred $850.00 in

legal fees and $181.00 in costs. Movant reserves all rights to seek an award or allowance of such

fees and expenses in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law.

   7. The Chapter 13 plan indicates post-petition mortgage payments will be paid by the Debtor

to Movant.

   8. The following chart sets forth the number and amount of post-petition payments due

pursuant to the terms of the Note that have been missed by the Debtor:

                3 Payments 7/1/2020 – 9/1/2020 @ $1,102.17 =          $3,306.51
                Less Suspense                                         $112.66
                                                  Total Due           $3,193.85


   9. Cause exists for relief from the automatic stay for the following reasons:

             (a) Movant’s interest in the Property is not adequately protected.

   WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

   1. Relief from the stay allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

   2. That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other chapter of Title 11 of the United States Code.

   3. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
  Case 19-35836        Doc 26     Filed 09/17/20 Entered 09/17/20 18:00:20             Desc Main
                                    Document     Page 4 of 4



    4. Movant further requests that upon entry of an order granting relief from stay, it be

exempted from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy

case.

    5. For such other relief as the Court deems proper.

                                                             Respectfully submitted,

                                                             /s/ Michael Dimand
                                                             Attorney for Movant


Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
312-940-8580; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com
